DETAILED ACTION
This Office Action is in response to the Amendment filed on 5 May 2022.
Claims 1, 3-10 and 12-28 are presented for examination.
Claims 1, 6, 10 and 15 are amended.
Claims 2 and 11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12-18, 20, 22, 24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok et al (US 2016/0249397 A1), hereinafter Seok ‘397.

Regarding Claim 1, Seok ‘397 discloses a communication method, comprising:
set (see Figure 21, step 2170 and page 21, paragraph 298, lines 3-6; set/determining), by a first station (STA) (see Figure 21, step 2170 and page 21, paragraph 298, lines 3-6; by a first STA/first STA), a basic service set (BSS) color to be used by a second STA in a device-to-device (D2D) transmission with the first STA (see Figure 21, step 2170 and page 21, paragraph 298, lines 3-6 and page 22, paragraph 306; a basic service set (BSS) color/(second COLOR parameter) to be used by a second STA/(second STA) in a device-to-device (D2D) transmission/(direct link) with the first STA/first STA), wherein the first STA sets the BSS color to be different from any BSS color allocated by an access point (AP) associated with the first STA (see Figure 21, step 2101 and 2170 and page 21, paragraph 298, lines 3-10, paragraph 348; wherein the first STA/(first STA) sets/(first STA determines) the BSS color/(COLOR parameter) to be different/(HE AP COLOR is first COLOR parameter and first STA color parameter is second COLOR parameter) from any BSS color/(COLOR parameter) allocated by an access point (AP)/(HE AP) associated with the first STA/first STA; second COLOR parameter may be set to a different value from the first COLOR parameter);
generating (see Figure 21, step S2170 and page 22, paragraph 306; generating/a frame has been generated if it is available to transmit), by the first STA (see Figure 21, step S2170 and page 22, paragraph 306; by the first STA/first STA), a data frame that comprises the BSS color (see Figure 21, step S2170 and page 22, paragraph 306; a data frame/(HE PPDU) that comprises/including the BSS color/second color parameter); and
sending (see Figure 21, step S2170 and page 22, paragraph 306; sending/transmits), by the first STA (see Figure 21, step S2170 and page 22, paragraph 306; by the first STA/first STA), the data frame to the second STA in the D2D transmission (see Figure 21, step S2170 and page 22, paragraph 306; the data frame/(HE PPDU including second color parameter) to the second STA/second STA in/via the D2D transmission/direct link) .
Regarding Claim 3, Seok ‘397 discloses the method, wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU) (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU)/HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU (see page 21, paragraph 285, lines 10-11; and the BSS/BSS color/COLOR is carried/include in a BSS/BSS color/COLOR field/field of the HE PPDU/HE PPDU).
Regarding Claim 4, Seok ‘397 discloses the method, wherein before the generating the data frame, the method further comprises:
5sending (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; sending/transmit), by the first STA (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3, lines; by the first STA/first STA), by using the AP (see Figure 21, step 2110 and page 21, paragraph 298, lines 1-3; by using the AP/AP), a first frame to the second STA (see Figure 21, step 2120 and page 21, paragraph 300; a first frame/(Direct Link Setup Request frame) to the second STA/second STA).
Regarding Claim 5, Seok ‘397 discloses the method, wherein the method further comprises:
receiving (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-4; receiving/second STA transmits to first STA), by the first STA using the AP (see Figure 21, step S2130 and page 21, paragraph 301, lines 1-4; by the first STA/first STA using/to the AP/AP), a TDLS setup response frame sent by the second STA (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-3 and paragraph 303; a TDLS setup response frame/(TDLS setup response frame) sent/transmit by the second STA/second STA), wherein the TDLS setup response frame comprises an acknowledgement message that acknowledges the BSS color (see Figure 21, step S2140 and page 17, paragraph 238 and page 21, paragraph 301, lines 1-3 and paragraph 303 and page 22, paragraph 302; wherein the TDLS setup response frame/(TDLS setup response frame) comprises an acknowledgement message that acknowledges/(TDLS setup response frame with status code set to success) the BSS color/COLOR).
Regarding Claim 6, Seok ‘397 discloses a communication method, comprising:
receiving (see Figure 21, step S2120 and page 21, paragraph 300; receiving/forward to the second STA), by a second station (STA) (see Figure 21, step S2120 and page 21, paragraph 300; by a second STA/second STA), a basic service set (BSS) color that is sent by a first STA (see Figure 21, step 2170 and page 21, paragraph 298, lines 3-6 and page 22, paragraph 306; a basic service set (BSS) color/(second COLOR parameter) that is sent/transmits by a first STA/first STA), wherein the BSS color is to be used by the second STA in a device-to-device (D2D) transmission with the first STA (see Figure 21, step 2170 and page 21, paragraph 298, lines 3-6 and page 22, paragraph 306; wherein the BSS color/(second COLOR parameter) is to be used by the second STA/(second STA) in a device-to-device (D2D) transmission/(direct link) with the first STA/first STA), and wherein the BSS color is set by the first STA to be different from any BSS color allocated by an access point (AP) associated with the first STA (see Figure 21, step 2101 and 2170 and page 21, paragraph 298, lines 3-10, paragraph 348; and wherein the BSS color/(COLOR parameter) is set/(first STA determines) by the first STA/(first STA) to be different/(HE AP COLOR is first COLOR parameter and first STA color parameter is second COLOR parameter) from any BSS color/(COLOR parameter) allocated by an access point (AP)/(HE AP) associated with the first STA/first STA);
receiving (see Figure 21, step S2170 and page 22, paragraph 306; receiving/the first STA transmits to the second STA), by the second STA (see Figure 21, step S2170 and page 22, paragraph 306; by the second STA/second STA), a data frame sent by the first STA in the D2D transmission (see Figure 21, step S2170 and page 22, paragraph 306; a data frame/(HE PPDU including second color parameter) sent/transmits by the first STA/(first STA) in/via the D2D transmission/direct link), wherein the data frame comprises the BSS color (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) comprises a BSS color/second color parameter); and 
determining (see Figure 21 and page 22, paragraph 301 lines 12-14; determining/determined), by the second STA (see Figure 21 and page 22, paragraph 301 lines 12-13; by the second STA/second STA), the BSS color to be used in the D2D transmission with the first STA (see Figure 21 and page 22, paragraph 301; the BSS color/(third color parameter) to be used in the D2D/direct-link transmission/transmitted with the first STA/first STA).
Regarding Claim 7, Seok ‘397 discloses the method, wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU) (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU)/HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU (see page 21, paragraph 285, lines 10-11; and the BSS/BSS color/COLOR is carried/include in a BSS/BSS color/COLOR field/field of the HE PPDU/HE PPDU).
Regarding Claim 8, Seok ‘397 discloses the method, wherein before the receiving the data frame sent by the first STA, the method further comprises:
5receiving (see Figure 21, step S2120 and page 21, paragraph 300; receiving/the AP forwards to second STA), by the second STA see Figure 21, step S2120 and page 21, paragraph 300; by the second STA/second STA), by using the AP (see Figure 21, step S2110 and page 21, paragraph 296, lines 1-2 and paragraph 298, lines 1-3; by using/to the AP/AP), a first frame sent by the first STA (see Figure 21, step 2120 and page 21, paragraph 300; a first frame/(Direct Link Setup Request frame) sent/forward by the first STA/first STA).
Regarding Claim 9, Seok ‘397 discloses the method, wherein the method further comprises: 
sending (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-4; sending/second STA transmits to first STA), by the second STA (see Figure 21, steps S2130 and S2140 and page 21, paragraph 301, lines 1-4; by the second STA/second STA), by using the AP (see Figure 21, step S2130 and page 21, paragraph 301, lines 1-4; by using/to the AP/AP), a TDLS setup response frame to the first STA (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-3 and paragraph 303; a TDLS setup response frame/(a TDLS setup response frame) to the first STA/first STA), wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color (see Figure 21, step S2140 and page 17, paragraph 238 and page 21, paragraph 301, lines 1-3 and paragraph 303 and page 22, paragraph 302; wherein the TDLS setup response frame/(TDLS setup response frame) comprises an acknowledgement message that acknowledges/(TDLS setup response frame with status code set to success) the BSS color/COLOR).
Regarding Claim 10, Seok ‘397 discloses a first station (STA) (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; a first/first station (STA)/STA), comprising: 
a non-transitory memory storage comprising instructions (see Figure 1 and page 2, paragraph 47, lines 3-4 and paragraph 49, lines 3-4; a non-transitory/non-transitory memory/(memory 40) storage/store comprising instructions/instructions); 
one or more hardware processors (see Figure 1 and page 2, paragraphs 47 and 48, lines 1-2; one or more hardware processors/baseband processor 10) in communication with the non-transitory memory storage (see Figure 1 and page 2, paragraph 47, lines 3-4 and paragraph 49, lines 3-4; in communication with the non-transitory/non-transitory memory/(memory 40) storage/store), wherein the one or more hardware processors execute the instructions (see Figure 1 and page 2, paragraph 48, lines 1-2 and paragraph 49, lines 3-4; wherein the one or more hardware processors/(baseband processor 10) execute/execute the instructions/instructions) to: 
set (see Figure 21, step 2170 and page 21, paragraph 298, lines 3-6; set/determining), by the first STA (see Figure 21, step 2170 and page 21, paragraph 298, lines 3-6; by the first STA/first STA), a basic service set (BSS) color to be used by a second STA in a device-to-device (D2D) transmission with the first STA (see Figure 21, step 2170 and page 21, paragraph 298, lines 3-6 and page 22, paragraph 306; a basic service set (BSS) color/(second COLOR parameter) to be used by a second STA/(second STA) in a device-to-device (D2D) transmission/(direct link) with the first STA/first STA), wherein the first STA sets the BSS color to be different from any BSS color allocated by the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA (see Figure 21, step 2101 and 2170 and page 21, paragraph 298, lines 3-10, paragraph 348; wherein the first STA/(first STA) sets/(first STA determines) the BSS color/(COLOR parameter) to be different/(HE AP COLOR is first COLOR parameter and first STA color parameter is second COLOR parameter) from any BSS color/(COLOR parameter) allocated by an access point (AP)/(HE AP) associated with the first STA/first STA); and First Named Inventor Meilu LinAttorney Docket No.: 43968- Application No. : 16/206,4440395001 / 85035612US07 Filed: November 30, 2018 Page: 4 of 11 
generate a data frame that comprises the BSS color (see Figure 21, step S2170 and page 22, paragraph 306; generate/(a frame has been generated if it is available to transmit) a data frame/(HE PPDU) that comprises/including the BSS color/second color parameter); and 
a transmitter (see Figure 1 and page 2, paragraph 52; a/an transmitter/RF transmitter 21), configured to send the data frame to the second STA in the D2D transmission (see Figure 21, step S2170 and page 22, paragraph 306; configured to send/transmits the data frame/(HE PPDU) to the second STA/(second STA) in/via the D2D transmission/direct-link).
Regarding Claim 12, Seok ‘397 discloses the first STA (see Figure 21 and page 21, paragraph 298; the first/first STA/STA), wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU) (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU)/HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU (see page 21, paragraph 285, lines 10-11; and the BSS/BSS color/COLOR is carried/include in a BSS/BSS color/COLOR field/field of the HE/HE PPDU/PPDU).
Regarding Claim 13, Seok ‘397 discloses the first STA (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; the first station (STA)/first STA), wherein the transmitter (see Figure 1 and page 2, paragraph 52; wherein the/an transmitter/RF transmitter 21) is further configured to:
send (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; send/transmit), by using the access point (AP) (see Figure 21, step S2110 and page 21, paragraph 296, lines 1-2 and paragraph 298, lines 1-3; by using/to the access point (AP)/AP), a first request frame to the second STA (see Figure 21, step 2120 and page 21, paragraph 300; a first request frame/(Direct Link Setup Request frame) to the second STA/second STA).
Regarding Claim 14, Seok ‘397 discloses the first STA (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; the first station (STA)/first STA), wherein the first STA (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; wherein the first station (STA)/first STA) further comprises:
a receiver (see Figure 1 and page 2, paragraph 52; a/an receiver/RF receiver 22), configured to receive (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-4; configured to receive/second STA transmits to first STA), by using the AP (see Figure 21, step S2130 and page 21, paragraph 301, lines 1-4; by using/to the AP/AP), a TDLS setup response frame sent by the second STA (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-3 and paragraph 303; a TDLS setup response frame/(TDLS setup response frame) sent/transmit by the second STA/second STA), wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color (see Figure 21, step S2140 and page 17, paragraph 238 and page 21, paragraph 301, lines 1-3 and paragraph 303 and page 22, paragraph 302; wherein the TDLS setup response frame/(TDLS setup response frame) comprises an acknowledgement message that acknowledges/(TDLS setup response frame with status code set to success) the BSS color/COLOR).
Regarding Claim 15, Seok ‘397 discloses a second station (STA) (see Figure 21, step S2120 and paragraph 300; by a second station (STA)/second STA), comprising: 
a receiver (see Figure 1 and page 2, paragraph 52, line 2; a receiver/RF receiver 22), configured to receive (see Figure 21, step S2120 and page 21, paragraph 300; configured to receive/forward to the second STA), a basic service set (BSS) color to be used by the second STA in a device- to-device (D2D) transmission with a first STA (see Figure 21, step 2170 and page 21, paragraph 298, lines 3-6 and page 22, paragraph 306; a basic service set (BSS) color/(second COLOR parameter) to be used by the second STA/(second STA) in a device-to-device (D2D) transmission/(direct link) with a first STA/first STA Note: “to be used” is functional language and has no patentable weight); and
receive a data frame sent by the first STA in the D2D transmission (see Figure 21, step S2170 and page 22, paragraph 306; receive/(the first STA transmits to the second STA) a data frame/(HE PPDU including second color parameter) sent/transmits by the first STA/(first STA) in/via the D2D transmission/direct-link), wherein the data frame comprises the BSS color (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) comprises the BSS color/second color parameter), and wherein the BSS color is set by the first STA to be different from any BSS color allocated by an access point (AP) associated with the first STA (see Figure 21, step 2101 and 2170 and page 21, paragraph 298, lines 3-10, paragraph 348; and wherein the BSS color/(COLOR parameter) is set/(first STA determines) by the first STA/(first STA) to be different/(HE AP COLOR is first COLOR parameter and first STA color parameter is second COLOR parameter) from any BSS color/(COLOR parameter) allocated by an access point (AP)/(HE AP) associated with the first STA/first STA); 
a non-transitory memory storage comprising instructions (see Figure 1 and page 2, paragraph 47, lines 3-4 and paragraph 49, lines 3-4; a non-transitory/non-transitory memory/(memory 40) storage/store comprising instructions/instructions); and 
one or more hardware processors (see Figure 1 and page 2, paragraphs 47 and 48, lines 1-2; one or more hardware processors/baseband processor 10) in communication with the non-transitory memory storage (see Figure 1 and page 2, paragraph 47, lines 3-4 and paragraph 49, lines 3-4; in communication with the non-transitory/non-transitory memory/(memory 40) storage/store), wherein the one or more hardware processors execute the instructions (see Figure 1 and page 2, paragraph 48, lines 1-2 and paragraph 49, lines 3-4; wherein the one or more hardware processors/(baseband processor 10) execute/execute the instructions/instructions) to: 
determine the BSS color to be used in the D2D transmission with the first STA (see Figure 21 and page 22, paragraph 301, lines 12-14; determine/determined the BSS color/(third color parameter) to be used in the D2D/direct-link transmission/transmitted with the first STA/first STA Note: “to be used” is functional language and has no patentable weight).
Regarding Claim 16, Seok ‘397 discloses the second station (see Figure 21 and page 21, paragraph 298; the second/second STA/STA), wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU) (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU)/HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU (see page 21, paragraph 285, lines 10-11; and the BSS/BSS color/COLOR is carried/include in a BSS/BSS color/COLOR field/field of the HE/HE PPDU/PPDU).
Regarding Claim 17, Seok ‘397 discloses the second station (see Figure 21, step S2120 and paragraph 300; the second/second station/STA), wherein the receiver (see Figure 1 and page 2, paragraph 52, line 2; wherein the receiver/RF receiver 22) is further configured to
receive (see Figure 21, step S2120 and page 21, paragraph 300; receive/the AP forwards to second STA), by using the AP (see Figure 21, step S2110 and page 21, paragraph 296, lines 1-2 and paragraph 298, lines 1-3; by using/to the AP/AP), a first frame sent by the first STA (see Figure 21, step 2120 and page 21, paragraph 300; a first frame/(Direct Link Setup Request frame) sent/forward by the first STA/first STA)
Regarding Claim 18, Seok ‘397 discloses the second station (see Figure 21, step S2120 and paragraph 300; the second/second station/STA), wherein the second STA (see Figure 21, step S2120 and paragraph 300; wherein the second STA/second STA) further comprises:
a transmitter (see Figure 1 and page 2, paragraph 52; a/an transmitter/RF transmitter 21), configured to send a TDLS setup response frame to the first STA by using the AP (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-3 and paragraph 303; configured to send/transmits a TDLS setup response frame/(TDLS setup response frame) to the first STA/first STA), wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color (see Figure 21, step S2140 and page 17, paragraph 238 and page 21, paragraph 301, lines 1-3 and paragraph 303 and page 22, paragraph 302; wherein the TDLS setup response frame/(TDLS setup response frame) comprises an acknowledgement message that acknowledges/(TDLS setup response frame with status code set to success) the BSS color/COLOR).
Regarding Claim 20, Seok ‘397 discloses the method, wherein the BSS color of each pair of STAs of D2D transmission is same (see Figure 23, step 2325 and page 23, paragraph 330; wherein the BSS color of each pair of STAs/(first and second STA) of D2D/direct-link transmission is same/same).
Regarding Claim 22, Seok ‘397 discloses the method, wherein the BSS color of each pair of STAs of D2D transmission is same (see Figure 23, step 2325 and page 23, paragraph 330; wherein the BSS color of each pair of STAs/(first and second STA) of D2D/direct-link transmission is same/same).
Regarding Claim 24, Seok ‘397 discloses the first station, wherein the BSS color of each pair of STAs of D2D transmission is same (see Figure 23, step 2325 and page 23, paragraph 330; wherein the BSS color of each pair of STAs/(first and second STA) of D2D/direct-link transmission is same/same).
Regarding Claim 26, Seok ‘397 discloses the second station, wherein the BSS color of each pair of STAs of D2D transmission is same (see Figure 23, step 2325 and page 23, paragraph 330; wherein the BSS color of each pair of STAs/(first and second STA) of D2D/direct-link transmission is same/same).
Regarding Claim 27, Seok ‘397 discloses the first STA, wherein the first frame is a Tunneled Direct Link Setup (TDLS) setup request frame (see Figure 21, steps 2110 and 2120 and page 21, paragraph 298, lines 1-3 and paragraph 300; wherein the first frame/(TDLS setup Request frame) is a Tunneled Direct Link Setup (TDLS) setup request frame/TDLS setup request frame).
Regarding Claim 28, Seok ‘397 discloses the second STA, wherein the first frame is a Tunneled Direct Link Setup (TDLS) setup request frame (see Figure 21, steps 2110 and 2120 and page 21, paragraph 298, lines 1-3 and paragraph 300; wherein the first frame/(TDLS setup Request frame) is a Tunneled Direct Link Setup (TDLS) setup request frame/TDLS setup request frame).

Claims 19, 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘397 in view of Rohfleisch et al (US 2009/0080388 A1), hereinafter Rohfleisch.

Regarding Claim 19, Seok ‘397 discloses the method, when a transmission frame including the BSS color is received (see Figure 21, step S2120 and page 21, paragraph 298, lines 1-3 and paragraph 300; when a transmission frame/(TDLS setup request frame) including the BSS/BSS color/(color parameter) is received/forward to the send STA).
Although Seok ‘397 discloses the method as set forth above,
Seok ‘397 does not explicitly disclose “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed”.5geg
However, Rohfleisch discloses the method, 
wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed (see Figure 5a and page 4, paragraph 45; wherein the BSS/BSs color/color is used for an access point (AP)/AP to determine whether spatial/spatial multiplexing/multiplexing can be performed), when a transmission frame including the BSS color is received (see Figure 5a and page 4, paragraph 45; when a transmission frame/packet including/inserted the BSS/BSS color/color is received/receive).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed” as taught by Rohfleisch in the system of Seok ‘397 to optimize the data traffic to and from the various stations by the access points (see page 1, paragraph 15, lines 11-12 of Rohfleisch).
Regarding Claim 21, Seok ‘397 discloses the method, when a transmission frame including the BSS color is received (see Figure 21, step S2120 and page 21, paragraph 298, lines 1-3 and paragraph 300; when a transmission frame/(TDLS setup request frame) including the BSS/BSS color/(color parameter) is received/forward to the send STA).
Although Seok ‘397 discloses the method as set forth above,
Seok ‘397 does not explicitly disclose “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed”.5geg
However, Rohfleisch discloses the method, 
wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed (see Figure 5a and page 4, paragraph 45; wherein the BSS/BSs color/color is used for an access point (AP)/AP to determine whether spatial/spatial multiplexing/multiplexing can be performed), when a transmission frame including the BSS color is received (see Figure 5a and page 4, paragraph 45; when a transmission frame/packet including/inserted the BSS/BSS color/color is received/receive).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed” as taught by Rohfleisch in the system of Seok ‘397 to optimize the data traffic to and from the various stations by the access points (see page 1, paragraph 15, lines 11-12 of Rohfleisch).
Regarding Claim 23, Seok ‘397 discloses the first station, when a transmission frame including the BSS color is received (see Figure 21, step S2120 and page 21, paragraph 298, lines 1-3 and paragraph 300; when a transmission frame/(TDLS setup request frame) including the BSS/BSS color/(color parameter) is received/forward to the send STA).
Although Seok ‘397 discloses the first station as set forth above,
Seok ‘397 does not explicitly disclose “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed”.5geg
However, Rohfleisch discloses the first station, 
wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed (see Figure 5a and page 4, paragraph 45; wherein the BSS/BSs color/color is used for an access point (AP)/AP to determine whether spatial/spatial multiplexing/multiplexing can be performed), when a transmission frame including the BSS color is received (see Figure 5a and page 4, paragraph 45; when a transmission frame/packet including/inserted the BSS/BSS color/color is received/receive).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed” as taught by Rohfleisch in the system of Seok ‘397 to optimize the data traffic to and from the various stations by the access points (see page 1, paragraph 15, lines 11-12 of Rohfleisch).
Regarding Claim 25, Seok ‘397 discloses the second station, and page 21, paragraph 298, lines 1-3 and paragraph 300; when a transmission frame/(TDLS setup request frame) including the BSS/BSS color/(color parameter) is received/forward to the send STA).
Although Seok ‘397 discloses the second station as set forth above,
Seok ‘397 does not explicitly disclose “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed”.5geg
However, Rohfleisch discloses the second station, 
wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed (see Figure 5a and page 4, paragraph 45; wherein the BSS/BSs color/color is used for an access point (AP)/AP to determine whether spatial/spatial multiplexing/multiplexing can be performed), when a transmission frame including the BSS color is received (see Figure 5a and page 4, paragraph 45; when a transmission frame/packet including/inserted the BSS/BSS color/color is received/receive).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed” as taught by Rohfleisch in the system of Seok ‘397 to optimize the data traffic to and from the various stations by the access points (see page 1, paragraph 15, lines 11-12 of Rohfleisch).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho et al (US 2012/0033652 A1) discloses System and Method for Simultaneous Infrastructure And Ad Hoc Networked Communications.  Specifically, see Figure 2 and paragraphs 21-23
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             

/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469